DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dembosky et al. (U.S. Patent 5,967,920 hereinafter referred to as “Dembosky”).

In regards to claim 1, Dembosky teach (Figures 1-4 and 6) a hydraulic tensioner (hydraulic tensioner 100) comprising: a housing (piston housing 102) defining a cavity (piston housing bore 104) configured to receive a fluid from a pressurized fluid source (external source of fluid 103b); a piston (piston 130) disposed within said cavity (piston housing bore 104) and configured for movement between a retracted position and an extended position based on a pressure of the fluid (fluid provided by the external source of fluid 103b); a sleeve (bore cup 105) disposed within said cavity (piston housing bore 104); the sleeve (bore cup 105) having an inner surface (inner cylindrical surface 107 of the bore cup 105) and an outer surface (outer cylindrical surface of the bore cup 105 that faces away from the piston 130) spaced from said inner surface (inner cylindrical surface 107 of the bore cup 105); and said inner surface (inner cylindrical surface 107 of the bore cup 105) defining an interior aperture (hollow internal cavity defined by the inner cylindrical surface 107 of the bore cup 105, which accommodates the piston 130, the piston spring 170, and the inlet check valve 200/202/203/212/214) for receiving said piston (piston 130) (see also Col. 4, line 45 - Col. 6, line 27 and Col. 8, line 1-40). Dembosky additionally teach (Col. 5, line 13-15 and Col. 8, line 22-30), the sleeve (bore cup 105) being constructed preferably from a metal forming process, such as drawing or deep drawing. However, Dembosky fail to disclose the thickness of the sleeve (distance between the inner cylindrical surface 107 and the outer cylindrical surface of the bore cup 105) being 2 mm or less.
Nevertheless, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct the sleeve in the hydraulic tensioner taught by Dembosky using a metal material having a thickness of 2 mm or less to provide a steel that is durable and wear resistant yet thin enough to be deep drawn easily; thereby, providing a hydraulic tensioner with a sleeve having a thickens that is less than or equal 

In regards to claim 12, Dembosky teach (Figures 1-4 and 6) an engine system (power transmission device 10) for a vehicle comprising: a vehicle engine (internal combustion engine that is configured with the power transmission device 10, the lever 18, and the hydraulic tensioner 100); a hydraulic tensioner (hydraulic tensioner 100) coupled to said vehicle engine (internal combustion engine that is configured with the power transmission device 10, the lever 18, and the hydraulic tensioner 100); the hydraulic tensioner (hydraulic tensioner 100) comprising: a housing (piston housing 102) defining a cavity (piston housing bore 104) configured to receive a fluid from a pressurized fluid source (external source of fluid 103b); a piston (piston 130) disposed within said cavity (piston housing bore 104) and configured for 
However, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct the sleeve in the hydraulic tensioner taught by Dembosky using a metal material having a thickness of 2 mm or less; thereby, providing a hydraulic tensioner with a sleeve having a thickens that is less than or equal to 2 mm. Furthermore, based on preferred structural and manufacturing constraints (i.e. based overall weight and size of the hydraulic tensioner, size of the cavity in the housing and the dimeter of the piston, and/ or space within the cavity to available to accommodate other components), and by using known experimental techniques and routine testing methods, one of ordinary skill in the art would have determined that the ideal sleeve thickness that would 

In regards to claims 2-3 and 13, Dembosky teach all intervening claim limitations as shown above. Although, Dembosky fail to explicitly recite the exact the thickness (distance between the inner cylindrical surface 107 and the outer cylindrical surface of the bore cup 105) of the sleeve (bore cup 105) in the hydraulic tensioner (hydraulic tensioner 100) as noted above, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the hydraulic tensioner taught by Dembosky with a sleeve having a thickness that is equal to or less than 1.25 mm, or more specifically a thickness that is equal to or less than 0.75 mm, based on preferred structural and manufacturing constraints and/ or due to the reasons set forth in the claims 1 and 12 rejection statements above.

In regards to claims 4-5 and 14-15, Dembosky teach all intervening claim limitations as shown above. Dembosky further teach (Figures 1-4 and 6), the sleeve (bore cup 105) having a top surface (upper surface on the lip 109 at the open end of the bore cup 105) and a bottom surface (lower surface on the closed end of the bore cup 10, which includes the aperture 108) 

In regards to claims 6, 9-10 and 16, Dembosky teach all intervening claim limitations as shown above. Dembosky further teach (Figures 1-4 and 6), the housing (piston housing 102) comprising of aluminum (Col. 8, line 25-26 disclose, the piston housing 102 can preferably be constructed from an inexpensive material, such as aluminum); the sleeve (bore cup 105) being deep drawn (Col. 5, line 13-15 and Col. 8, line 25-26 disclose, the bore cup 105 can preferably 

In regards to claim 18, Dembosky teach (Figures 1-4 and 6) a method of manufacturing a hydraulic tensioner (hydraulic tensioner 100), the hydraulic tensioner (hydraulic tensioner 100) comprising: a housing (piston housing 102) defining a cavity (piston housing bore 104) configured to receive a fluid from a pressurized fluid source (external source of fluid 103b); a piston (piston 130) disposed within said cavity (piston housing bore 104) and configured for movement between a retracted position and an extended position based on a pressure of the fluid (fluid provided by the external source of fluid 103b); a sleeve (bore cup 105) disposed within said cavity (piston housing bore 104); the sleeve (bore cup 105) having an inner surface (inner cylindrical surface 107 of the bore cup 105) and an outer surface (outer cylindrical surface of the bore cup 105 that faces away from the piston 130) spaced from said inner surface (inner cylindrical surface 107 of the bore cup 105); and said inner surface (inner cylindrical surface 107 of the bore cup 105) defining an interior aperture (hollow internal cavity defined by the inner cylindrical surface 107 of the bore cup 105, which accommodates the piston 130, the piston spring 170, and the inlet check valve 200/202/203/212/214) for receiving said piston (piston 130); wherein, said method comprises: deep-drawing a sheet to form the sleeve (bore cup 105) that has a thickness (distance between the inner cylindrical surface 107 and the outer cylindrical surface of the bore cup 105) defined between the inner surface (inner cylindrical surface 107 of the bore cup 105) and the outer surface (outer cylindrical surface of the bore cup 105 that faces away from the piston 130) (Col. 5, line 13-15 and Col. 8, line 25-26 disclose, the bore cup 105 
Nevertheless, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct the sleeve in the hydraulic tensioner taught by Dembosky using a metal material having a thickness of 2 mm or less to provide a steel that is durable and wear resistant yet thin enough to be deep drawn easily; thereby, providing a hydraulic tensioner with a sleeve having a thickens that is 2 mm or less. As set forth above in the claims 1 and 12 rejection statements, based on preferred design and manufacturing constraints, and also though known experimental techniques and routine testing methods, one of ordinary skill in the art would have determined that 2 mm or less to be the ideal thickness of the sleeve that results in optimal performance of the hydraulic tensioner.

.

Claims 7, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dembosky, in view of Hofmann et al. (U.S. PGPUB 2013/0303318 hereinafter referred to as “Hofmann”).

In regards to claims 7 and 17, Dembosky teach all intervening claim limitations as shown above. Dembosky further teach (Col. 5, line 13-15 and Col. 8, line 25-26), the sleeve (bore cup 105) being constructed from a metal forming process, such as drawing or deep drawing. Yet, Dembosky is silent on the specific metal material used to construct said sleeve (bore cup 105).
Whereas, Hofmann teach (Figures 1-3) a hydraulic tensioner (traction-means tensioning device 1) comprising: a housing (housing 2) defining a cavity (bore 3) configured to receive a fluid from a pressurized fluid source; a piston (piston 4) disposed within said cavity (bore 3) and configured for movement between a retracted position and an extended position based on a pressure of the fluid; a sleeve (slide sleeve 4) disposed within said cavity (bore 3) and having an inner surface (inner cylindrical surface of the slide sleeve 4 that faces the piston 4) and an outer surface (outer cylindrical surface of the slide sleeve 4 that faces away from the piston 4) spaced from said inner surface (inner cylindrical surface of the slide sleeve 4 that faces the piston 4); and said inner surface (inner cylindrical surface of the slide sleeve 4 that faces the piston 4) defining an interior aperture (hollow internal cavity that accommodates the piston 4, the pressure chamber 6, and the non-return valve 7) for receiving said piston (piston 4); wherein, said sleeve comprising of steel (paragraph 0035 disclose, the slide sleeve 4 being manufactured from steel) (see also paragraphs 0033-0041).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct the sleeve in the hydraulic tensioner taught by Dembosky using steel. Especially because steel is a lightweight inexpensive material widely employed in the art to construct various components in hydraulic tensioner due to its advantageous structural properties, durability and because steel can easily be handled and formed 

In regards to claim 11, Dembosky in view of Hofmann teach all intervening claim limitations as shown above. Dembosky further teach (Figures 1-4 and 6), the sleeve (bore cup 105) being deep drawn (Col. 5, line 13-15 and Col. 8, line 25-26 disclose, the bore cup 105 can preferably be constructed using drawing or deep drawing), and the housing (piston housing 102) being over-molded onto said sleeve (bore cup 105) (Col. 5, line 11-18 disclose, the bore cup 105 being positioned in the piston housing 102 by injection molding via mold 700).

In regards to claim 20, Dembosky teach all intervening claim limitations as shown above. Dembosky further teach (Figures 1-4 and 6), the sleeve (bore cup 105) being constructed from a metal forming process, such as drawing or deep drawing (see also Col. 5, line 13-15 and Col. 8, line 25-26); and the housing (piston housing 102) comprising of aluminum (Col. 8, line 25-26 disclose, the piston housing 102 can preferably be constructed from an inexpensive material, such as aluminum). Nevertheless, Dembosky fail to disclose the specific metal material used to construct said sleeve (bore cup 105).
However, Hofmann teach (Figures 1-3) a hydraulic tensioner (traction-means tensioning device 1) comprising: a housing (housing 2) defining a cavity (bore 3) configured to receive a fluid from a pressurized fluid source; a piston (piston 4) disposed within said cavity (bore 3) and configured for movement between a retracted position and an extended position based on a pressure of the fluid; a sleeve (slide sleeve 4) disposed within said cavity (bore 3) and having an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct the metal sleeve in the hydraulic tensioner taught by Dembosky using steel for the reason set forth above in the claims 7 and 17 rejection statement.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dembosky, in view of Ishikawa et al. (U.S. PGPUB 2016/0348765 hereinafter referred to as “Ishikawa”).

In regards to claim 8, Dembosky teach all intervening claim limitations as shown above. Dembosky however fail to teach, the outer surface (outer cylindrical surface of the bore cup 105 that faces away from the piston 130) of the sleeve (bore cup 105) including at least one anti-rotating feature to prevent the rotation of the sleeve (bore cum 105) relative to the housing (piston housing 102). 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the sleeve in Dembosky’s hydraulic tensioner by providing the outer surface of said sleeve with an anti-rotating feature suggested by Ishikawa in order to prevent the rotation of the sleeve with respect to the housing during and after the manufacturing of said hydraulic tensioner. By axially and rotationally fixing the position of the sleeve within the cavity of the housing while the hydraulic tensioner is being constructed and also during hydraulic tensioner operation, the proper alignment, orientation, and .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. PGPUB 2008/0015069 teach a hydraulic tensioner for an engine system comprising a housing with a cavity, a piston, and a sleeve with an interior aperture for receiving said piston; wherein, the housing is made of aluminum and the sleeve is made of steel.
U.S. PGPUB 2016/0207085 teach a cylindrical sleeve formed though a deep-drawing process; wherein, said sleeve has an average thickness (which is defined between the inner and outer surface of the sleeve) that is less than or equal to 3 mm.
U.S. PGPUB 2017/0363181 teach a hydraulic tensioner for an engine system comprising a housing with a cavity, a piston, and a sleeve with an interior aperture for receiving said piston.
U.S. PGPUB 2015/0330482 teach a hydraulic tensioner for an engine system comprising a housing with a cavity, a piston, and a sleeve with an interior aperture for receiving said piston.
U.S. PGPUB 2015/002488 teach a hydraulic tensioner for an engine system comprising a housing with a cavity, a piston, and a sleeve with an interior aperture for receiving said piston.
U.S. PGPUB 2007/0032323 teach a hydraulic tensioner for an engine system comprising a housing with a cavity, a piston, and a sleeve with an interior aperture for receiving said piston.
U.S. Patent 5,967,921 teach a hydraulic tensioner for an engine system comprising a housing with a cavity, a piston, and a sleeve with an interior aperture for receiving said piston.
U.S. Patent 5,632,698 teach a hydraulic tensioner for an engine system comprising a housing with a cavity, a piston, and a sleeve with an interior aperture for receiving said piston.
U.S. PGPUB 2011/0089182 teach a cylindrical sleeve formed though a deep-drawing process; wherein, said sleeve has an average thickness (which is defined between the inner and outer surface of the sleeve) that is less than or equal to 3 mm.
See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654                                    /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654